Title: To Alexander Hamilton from Yelverton Peyton, 4 February 1800
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            (State of Delaware) Wilmington February 4th. 1800
          
          There is nothing more disagreeable, in my ideas, to a Military Man than to be under the necessity of demanding from his country justice, “and if I think correctly” a compliance with her contract, but as disagreeable as the feelings of a Soldier may be, Yet I am compeled from necessity as well as to ascertain my right to lay before you a claim I have on the U. States and claim your official aid
          When I left the Camp at Loftus’s Heights, under command of Genl. Wilkinson it was for the express purpose of regaining my health as you may see by refference to the Genl. letter giving me leave of absence wch. letter you have—When I left camp my Servant who was a Soldier, was not calculated to wait on a Sick person, in consequence of which I engaged a private Servant at ten Dollars pr. Month and rations—expecting that when I reached Philadelphia, the Secretary of War would have me reimbursed me, and approve the plan as Soldiers were much Wanting in the Southern department, but on my application to the Secratary he refered me to the accountant who determinded the account inadmissable—Now Sir if my life was worth preserving to my Country and I intitled to a Waiter from the line, and the latter will not be dinied, Why then Should I not be reimbursed an equivalent to the Pay and Clothing of a Soldier—I will here disist  further observations on the Subject, as I am persuad’d you well understand my claim and yt. if it be just you will have justice done me—My Physicians Bills were also refused as I was not on duty—Colo. Hamtramck, my Colo, has announced to me his wish is for me to take command of Michilimackinak and if the expedient coencides with your opinnion that you order me on in time to leave Detroit so soon as the Lakes are navigable next Spring—
          I am with the greatest respect Sir Yr Ob H Srt.
          
            Y Peyton
            1 Lt. 1 Regt. Infy
          
          Genl Hamilton
        